Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Requirement For Unity Of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5 and 13-17, drawn to a silver particle production method.
Group II, claims 6-12 and 18-19, drawn to silver particles.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of silver particles, this technical feature is not a “”Special Technical Feature” as it does not make a contribution over the prior art in view of JP 2013-159830.  At least examples 1 and 2 of JP ‘830 disclose silver particles coated with an organic acid completely within the scope of instant claim 6; thus the common technical feature cannot be considered to be novel.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Floyd Canfield on October 14, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 13-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-12 and 18-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

       Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 13-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 requires “using silver powder”, “a gas-phase process”, and “supplying an organic acid”.  However, it is unclear how the various steps interrelate.  First, it is unclear how one defines “using” a silver powder; any method that employs a silver powder in any manner can be said to be “using” a silver powder.  Second, it is unclear what substance(s) would be require to be in a gas phase during a “gas-phase process”.  Third, the claim is directed to a method for producing silver fine particles, but requires the step of supplying an organic acid to those particles, implying that the particles already exist.  For purposes of examination, the claim will be given its broadest reasonable interpretation consistent with the specification.  Any method that employs a silver powder and includes at least one material in a gas phase may be held to fall within the scope of these limitations of the claim.  Clarification is required as to what step(s) or action(s) are required to take place in order to define a method within the scope of claim 1.  All claims dependent upon claim 1, either directly or indirectly, are likewise rejected under this statute.


Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodas et al (US 2008/0145633).
Kodas discloses a “gas-phase process” which may occur in a plasma reactor or a flame spray (see Kodas para. [0073]) “using” metal powder, most preferably silver or a silver alloy (see Kodas para. [0059]).  The prior art process further includes supplying an organic acid to such a powder; see Kodas para. [0131].  Thus the disclosure of Kodas et al. is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kodas et al.
Kodas, discussed supra, does not specifically disclose any examples of a process employing the limitations recited in the instant claims.  However,

b) With respect to claims 4, 14 and 15, Kodas para. [0131] indicates that the dispersant may be a polymeric carboxylic acid, which would consist only of C, O and H.
Thus, the disclosure of Kodas et al. is held to establish a prima facie case of obviousness of a method as presently claimed.

			Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5 and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-23 of copending Application No. 16/965279 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the actual process steps employed in the presently claimed method and that claimed in the reference application are virtually identical.  The two sets of claims differ in that the claims of the reference application are directed to producing “fine particles” generically, while the instant claims are limited to producing “silver fine particles”.  .However, i) it is submitted that one producing silver fine particles as claimed would in fact carry out a method as defined in the claims of the reference application, and ii) claims 22 and 23 of the reference application specifically call out a “metal other than silver” and presumably independent claim 14 is broader in scope than those two claims, i.e. would encompass production of silver fine particles.  Thus no patentable distinction is seen between a method as presently claimed and that defined in the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

			

Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.  Of this art, WO 2021/100320 was published subsequent to the filing date of the present invention.  Takashima et al. (US 2009/0229412) discloses supplying an organic acid to metal powders in a thermal plasma apparatus; however para. [0026] of Takashima indicates the prior art process is suitable for powders having a higher melting point than that of Fe (15350C), which would exclude silver with a melting point of about 9620C.

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	October 20, 2021